             Case 20-10343-LSS       Doc 5565     Filed 07/12/21    Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

In Re:                                    :
                                          :       CHAPTER 11
BOY SCOUNTS OF AMERICA AND                :
DELAWARE BSA, LLC                         :       Case No.: 20-10343 (LSS)
                                          :
                                          :       Jointly Administered
              Debtors                     :

               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Myles H. Alderman, Jr. of Alderman & Alderman, LLC to the represent The Knights
of Columbus, 1 Columbus Plaza, New Haven, CT 06510; Knights of Columbus, Council #462
(“Council #462”); Knights of Columbus, Saratoga Council #246 a/k/a Saratoga Knights of
Columbus (“Council #246”); and Knights of Columbus, Father Baker Council #2243 (“Father
Baker Council”) (collectively the “Knights of Columbus Entities”) in this action.

Dated: July 8, 2021                               BERGER HARRIS LLP

                                                  /s/ David J. Baldwin
                                                  David J. Baldwin (No. 1010)
                                                  1105 North Market Street, 11th Fl.
                                                  Wilmington, DE 19801
                                                  (302) 655-1140
                                                  (302) 655-1131 Facsimile
                                                  dbaldwin@bergerharris.com
                                                  Attorneys for Knights of Columbus Entities
              Case 20-10343-LSS           Doc 5565       Filed 07/12/21      Page 2 of 2


            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Connecticut and the
Bars of the United States District Court of Connecticut and United States District Court Southern
District of New York, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this
Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules and with the Revised Standing Order for
District Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for the District Court.

Dated: July 8, 2021                                      /s/ Myles H. Alderman, Jr
                                                         Myles H. Alderman, Jr.
                                                         Alderman & Alderman, LLC
                                                         100 Pearl Street, 14th Floor
                                                         Hartford, CT 06103
                                                         860-249-0093
                                                         myles.alderman@alderman.com



                                  ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




      Dated: July 12th, 2021                           LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
